Citation Nr: 1141698	
Decision Date: 11/09/11    Archive Date: 11/21/11

DOCKET NO.  09-37 470	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Whether new and material evidence has been received to reopen a claim of eligibility for Department of Veterans Affairs (VA) death benefits.


ATTORNEY FOR THE BOARD

K. Curameng, Counsel


INTRODUCTION

The appellant maintains that the decedent had active service with the Philippine Commonwealth Army from December 1941 to October 1944, and Recognized Guerillas from July 1942 to October 1944.  The appellant is advancing her appeal as the decedent's widow. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  The appellant's notice of disagreement was received in February 2009.  A statement of the case was issued in July 2009, and a substantive appeal was received in August 2009. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  A request to reopen a claim by the appellant for eligibility for VA death benefits was denied by a January 2003 rating decision; the appellant was notified of the decision, and she did not appeal. 

2.  On a form received in November 2008, the appellant requested that her claim of eligibility for VA death benefits be reopened.

3.  Evidence that raises a reasonable possibility of substantiating the claim for eligibility for VA death benefits has not been received since the January 2003 decision.



CONCLUSIONS OF LAW

1.  The January 2003 rating decision which denied reopening the claim of eligibility for VA death benefits is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 3.160(d), 20.302 (2011). 

2.  New and material evidence has not been received since the January 2003 denial to reopen the appellant's claim of eligibility for VA death benefits, and the claim is not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

Duty to Notify

Upon receipt of a complete or substantially complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. 
§ 5103(a).  

The notice requirements apply to all five elements of a service connection claim: 
1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by a letter dated in December 2008.  The notification complied with the specificity requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) identifying the five elements of a service connection claim; and Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying the evidence necessary to substantiate a claim and the relative duties of VA and the claimant to obtain evidence.
   
While the December 2008 VCAA letter did not inform the appellant of the specific evidence needed to reopen her claim, the aforementioned letter did advise the appellant of the applicable laws and regulations, and the general information and evidence necessary to reopen her cause of death claim.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  The Board further notes that through several statements,  the appellant has asserted that her husband had recognized service.  This shows that the appellant knew the basis of the prior denial was lack of proof of recognized service.  
    
The appellant has received all essential notice, has had a meaningful opportunity to participate in the development of her claims, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the appellant has not demonstrated any prejudice with regard to the content of the notice.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  
  
Duty to Assist

VA has obtained responses from the National Personnel Records Center (NPRC), and assisted the appellant in obtaining evidence.  All known and available records relevant to the issue on appeal have been obtained and associated with the decedent's claims file; and the appellant has not contended otherwise.  

VA has complied with the notice and assistance requirements and the veteran is not prejudiced by a decision on the claim at this time.

New and Material Evidence

Claims by the appellant for death benefits have been denied by VA in the past.  For purposes of this appeal, the Board notes that a request to reopen eligibility for VA death benefits was denied by rating decision in January 2003.  The appellant did not file a notice of disagreement.  Consequently, the January 2003 rating decision became final.  38 U.S.C.A. § 7105(c). 

However, applicable law provides that a claim which is the subject of a prior final decision may nevertheless be reopened if new and material evidence is presented or secured. 38 U.S.C.A. § 5108.  New and material evidence is defined by regulation.  See 38 C.F.R. § 3.156.  New evidence means evidence not previously submitted.  Material evidence means existing evidence that by itself or when considered with previous evidence relates to an unestablished fact necessary to substantiate the claims.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of last final decision, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

"Veteran" means a person who served in the active military, naval or air service and who was discharged or released under conditions other than dishonorable.  38 U.S.C.A. § 101(2); 38 C.F.R. § 3.1(d).  "Veteran of any war" means any veteran who served in the active military, naval or air service during a period of war.  38 C.F.R. § 3.1(e).  Service as a Philippine Scout is included for pension, compensation, dependency and indemnity compensation (DIC) and burial allowances, except for those inducted between October 6, 1945 and June 30, 1947, inclusive, which are included for compensation and DIC.  38 C.F.R. § 3.40(a)-(b).  Service in the Commonwealth Army of the Philippines from and after the dates and hours, respectively, when called into service of the Armed Forces of the United States by orders issued from time to time by the General Officer, U.S. Army, pursuant to the Military Order of the President of the United States dated July 26, 1941, is included for compensation, DIC, and burial allowance.  38 C.F.R. § 3.40(c).  Service as a guerilla under a commissioned officer of the United States Army, Navy or Marine Corps, or under a commissioned officer of the Commonwealth Army recognized by and cooperating with the United States Forces is included for compensation, DIC, and burial allowance.  38 C.F.R. § 3.40(c)-(d).  Service as a guerilla by a member of the Philippine Scouts or the Armed Forces of the United States is considered as service in his regular status and is included for pension, compensation, DIC, and burial allowance.  38 C.F.R. § 3.40(a), (d).         

For the purpose of establishing entitlement to VA benefits, VA may accept evidence of service submitted by a claimant, such as a DD Form 214, Certificate of Release or Discharge from Active Duty, or original Certificate of Discharge, without verification from the appropriate service department under the following conditions: (1) the evidence is a document issued by the service department; (2) the document contains needed information as to length, time and character of service; and (3) in the opinion of VA the document is genuine and the information contained in it is accurate.  38 C.F.R. § 3.203(a).  The United States Court of Appeals for Veterans Claims held that service department findings are binding on VA for purposes of establishing service in the U.S. Armed Forces.  Duro v. Derwinski, 2 Vet. App. 530, 532 (1992).  

The evidence of record at the time of the January 2003 rating decision consisted of a lay statement in December 2002 from a fellow service member, who stated that they were inducted into United States Army Forces Far East (USAFFE) and that the decedent was assigned to "M" Company, 34d Battalion 92nd Infantry Regiment.  Also included was evidence considered during previous rating decisions: a November 1998 Certification from General Headquarters of the Armed Forces of the Philippines, Adjutant General (that the decedent was assigned to "M" Company, 34d Battalion 92nd Infantry Regiment), and a May 1951 determination from the Department of the Army that the decedent had no recognized guerilla service and was not a member of the Commonwealth Army in the service of the Armed Forces of the United States.

Evidence received since the January 2003 rating decision includes duplicate copies of a March 1948 Decree of Final Distribution from the National Defense Forces that shows the decedent died while on duty; duplicate copies of a November 1947 document from the Philippine Recovered Personnel Division providing: "Subject was a member of the Army of the Philippines ordered into the service of the Armed Forces of the United States"; and January 2009 and February 2011 responses from the NPRC: "Subject has no service as member of the Philippine Commonwealth Army, including the recognized guerillas in the service of the United States Armed Forces."

The Board is unable to find that any new items of evidence received since January 2003 are material.  The 2009 and 2011 NPRC responses simply reiterate a previous negative response regarding the claimed service of the decedent.  

The Board stresses to the appellant that although the November 1947 document from the Philippine Recovered Personnel Division suggests that the decedent "was a member of the Army of the Philippines ordered into the service of the Armed Forces of the United States", according to the NPRC, the decedent did not have recognized service.  The Board also stresses that service department findings are binding on VA for purposes of establishing service in the United States Armed Forces.  See Duro v. Derwinski, 2 Vet. App. 530, 532 (1992).  Thus, the new evidence shows that the decedent is not a "veteran".

Overall, the Board finds that the new evidence does not relate to an unestablished fact necessary to substantiate the appellant's claim of eligibility for Department of Veterans Affairs (VA) death benefits.  The new evidence does not show that the Veteran had the recognized service.  For these reasons, the Board concludes that the appellant has not presented new and material evidence to reopen her claim. Accordingly, the appeal is denied.  See 38 U.S.C.A. § 5108.


ORDER

New and material evidence has not been received to reopen the claim of eligibility for VA death benefits.  The appeal is denied. 



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


